Second separate and partial final decree, Supreme Court, Bronx County (Bloustein, J.), entered May 29, 1980, insofar as it awarded appellant the sum of $26,950 for its trade fixtures in Damage Parcel No. 124, unanimously reversed, on the law, and the matter remanded for a new trial, without costs. In a condemnation proceeding, the trial court should make the factual findings and underlying mathematical calculations as explicit as possible (Lord v State, 48 NY2d 711, 713). In this proceeding the trial court awarded the appellant the sum of $26,950 for its trade fixtures in Damage Parcel No. 124. The court did not specify the compensable trade fixtures or their value. Likewise, it made no attempt to explain why certain items were compensable and others were not compensable. In view of the trial court’s failure to indicate the factual basis for its decision, a new trial must be held on this claim before a Justice now sitting. (CPLR 4213, subd [b]; Matter of Incorporated Vil. of Babylon [Honsberger], 36 AD2d 768.) If so advised, the parties may stipulate to use this record at the new trial. Concur — Murphy, P. J., Birns, Ross, Lupiano and Silverman, JJ.